Case 8:20-cv-00702-JVS-ADS Document 21-1 Filed 07/02/20 Page 1of2 Page ID #:409

STATE BAR OF TEXAS

 

Office of the Chief Disciplinary Counsel

June 09, 2020

Re: Mr. Jeffrey R. Bragalone, State Bar Number 02855775

To Whom It May Concern:

This is to certify that Mr. Jeffrey R. Bragalone was licensed to practice law in Texas on November
06, 1987, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.

This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.

Sincerely,

¢ ) |

 

Seana Willing
Chief Disciplinary Counsel
SW/web

 

P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
Case 8:20-cv-00702-JVS-ADS Document 21-1 Filed 07/02/20 Page 2of2 Page ID #:410

Jeffrey R. Bragalone
Bragalone Conroy PC

2200 Ross Ave., Suite 4500W
Dallas, TX 75201
